Title: General Orders, 14 May 1780
From: Washington, George
To: 



Head Quarters Morristown Sunday May 14th 1780
Parole Achilles  Countersigns Alps: Bar.

To command the manœvring battalions tomorr.[:] Colonels Johnson and Livingston[,] Majors Reid and J. Moore
[Officers] Of the Day Tomorrow[:] Brigadier General Clinton[,] Colonel Stewart[,] Brigade Major Clinton’s brigade
A Detachment for a fortnight to parade tomorrow morning at Guard mounting with their Arms Packs and three days provisions and forty rounds ⅌ man.
Major T. Moore to command.
The Pennsylvania and Clinton’s Divisions to give the Guards at Morristown, small detached Guards and fatigues for the ensuing week.
The Issuing Commissaries are to draw but two days bread at a time.
Lieutenant William Feltman of the 10th Pennsylvania regiment is appointed Paymaster to the same from the 6th of March last vice Ensign Benstead resigned.
The General Court martial whereof Brigadier General Hand is President to assemble tomorrow morning 9 o clock A.M. at Morristown; a Captain from the 1st Pennsylvania Brigade to attend the Court vice a Captain from the Maryland Line.


After Orders
A Surgeon or Mate from Hand’s Brigade to join the Detachment under Command of Major Moore.

